In a proceeding, inter alia, to hold Louis Wenger in contempt of court for his willful failure to make support payments, the parties cross-appeal from an order of the Family Court, Suffolk County, dated November 24, 1978, which, inter alia, granted Louis Wenger a setoff of $18,105 against arrearages. Louis Wenger has withdrawn his appeal. On the cross appeal by Ann Wenger, order affirmed insofar as appealed from, without costs or disbursements. The record amply supports the determination of the Family Court that petitioner consented to the manner in which Louis Wenger met his support obligations. A setoff against arrearages was therefore proper. Mollen, P. J., Titone, O’Connor, Cohalan and Margett, JJ., concur.